Exhibit 10.3

PLEDGE AND SECURITY AGREEMENT

dated as of July 2, 2014

between

VANTAGESOUTH BANCSHARES, INC., as Grantor

and

NEXBANK SSB, as Lender



--------------------------------------------------------------------------------

PLEDGE AND SECURITY

AGREEMENT

This PLEDGE AND SECURITY AGREEMENT, dated as of July 2, 2014 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), by and among Borrower (as defined below), each Additional Grantor
(as herein defined) (along with the Borrower, each, a “Grantor”), and NexBank
SSB, as lender (together with its successors and permitted assigns, the
“Lender”).

RECITALS:

WHEREAS, VantageSouth Bancshares, Inc. has applied to Lender for a revolving
loan in the amount of up to $10,000,000, and Lender is willing to make the Loan
on the terms and conditions set forth in that certain Loan Agreement, dated as
of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and between Vantage
Bancshares, Inc. and Lender;

WHEREAS, as of the date hereof, Piedmont Community Bank Holdings, Inc., a
Delaware corporation, is the shareholder of 58.4% of the outstanding shares of
common stock of Borrower;

WHEREAS, pursuant to the Merger Agreement (as defined in the Loan Agreement), in
accordance with Delaware General Corporation Law (“DGCL”) and the North Carolina
Business Corporation Act (the “NCBCA”), at the Effective Time (as defined in the
Merger Agreement), VantageSouth Bancshares, Inc. shall merge with and into
Yadkin Financial Corporation (the “Vantage Merger”) and Piedmont Community Bank
Holdings, Inc. shall merge with and into Yadkin Financial Corporation (the
“Piedmont Merger”);

WHEREAS, Yadkin Financial Corporation shall be the surviving corporation in the
Vantage Merger and the Piedmont Merger and shall continue its corporate
existence under the laws of the State of North Carolina;

WHEREAS, as of the Effective Time, the separate corporate existence of
VantageSouth Bancshares, Inc. shall cease;

WHEREAS, immediately following the Effective Time, pursuant to the Merger
Agreement and that certain Subsidiary Plan of Merger, VantageSouth Bank will
merge with and into Yadkin Bank, a wholly owned subsidiary of Yadkin Financial
Corporation (the “Bank Merger”);

WHEREAS, Yadkin Bank shall be the surviving entity in the Bank Merger and shall
continue its corporate existence, and, following the Bank Merger, the separate
corporate existence of VantageSouth Bank shall cease; and

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lender as set forth in the Loan Agreement, Grantor has agreed to secure
Grantor’s obligations under the Loan Documents as set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, Grantor and Lender
agree as follows:

 

1



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:

“Additional Grantors” shall have the meaning assigned in Section 7.2.

“Agreement” shall have the meaning set forth in the preamble.

“Borrower” shall mean VantageSouth Bancshares, Inc., a Delaware corporation, and
after the Vantage Merger, Yadkin Financial Corporation, a North Carolina
corporation.

“Cash Proceeds” shall have the meaning assigned in Section 9.4.

“Collateral” shall have the meaning assigned in Section 2.1.

“Collateral Account” shall mean any account established by the Lender.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (5) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC, (6) with
respect to Letter of Credit Rights, control within the meaning of Section 9-107
of the UCC and (7) with respect to any “transferable record”(as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), control within the meaning of
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
the jurisdiction relevant to such transferable record.

“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in the Internal Revenue Code.

“Grantor” shall have the meaning set forth in the preamble.

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Lender is the loss payee thereof).

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Stock.

 

2



--------------------------------------------------------------------------------

“Lender” shall have the meaning set forth in the preamble.

“Loan Agreement” shall have the meaning set forth in the recitals.

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

“Pledged Stock” shall mean all shares of capital stock owned by Grantor,
including, without limitation, all shares of capital stock described on Schedule
5.2(I) under the heading “Pledged Stock” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of Grantor in the entries on the books of the issuer of
such shares or on the books of any securities intermediary pertaining to such
shares, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares.

“Secured Obligations” shall have the meaning assigned in Section 3.1.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of Texas; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of Texas,
the term “UCC” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions hereof relating
to such perfection, priority or remedies.

“United States” or “U.S.” shall mean the United States of America.

1.2 Definitions; Interpretation.

(a) In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Certificated Security,
Money, Proceeds, Collateral Support and Supporting Obligations.

(b) All other capitalized terms used herein (including the preamble and recitals
hereto) and not otherwise defined herein shall have the meanings ascribed
thereto in the UCC or Loan Agreement, as applicable. The incorporation by
reference of terms defined in the Loan Agreement shall survive any termination
of the Loan Agreement until this Agreement is terminated as provided in
Section 10 hereof. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable. If any conflict or inconsistency exists between this Agreement and
the Loan Agreement, the Loan Agreement shall govern. All references herein to
provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.

 

3



--------------------------------------------------------------------------------

SECTION 2. GRANT OF SECURITY.

2.1 Grant of Security. To secure the prompt and full payment and performance of
the Secured Obligations, the Grantor hereby grants to the Lender a security
interest in and continuing lien on all of Grantor’s right, title and interest
in, to and under the following personal property of the Grantor, in each case
whether now or hereafter existing or in which the Grantor now has or hereafter
acquires an interest and wherever the same may be located (all of which being
hereinafter collectively referred to as the “Collateral”):

(a) Pledged Stock;

(b) Money;

(c) Investment Related Property;

(d) to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;

(e) all products, offspring, rents, issues, profits, returns, income and
proceeds of and from any and all of the foregoing Collateral (including proceeds
which constitute property of the types described in Clauses (a) through (d), or
any indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral.

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTOR REMAINS LIABLE.

3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations of Grantor arising under the Loan Documents (the “Secured
Obligations”).

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Lender, (ii) Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Stock, to perform all of the obligations
undertaken by it thereunder all in accordance with and pursuant to the terms and
provisions thereof and the Lender shall have no obligation or liability under
any of such agreements by reason of or arising out of this Agreement or any
other document related thereto nor shall the Lender have any obligation to make
any inquiry as to the nature or sufficiency of any payment received by it or
have any obligation to take any action to collect or enforce any rights under
any agreement included in the Collateral, including, without limitation, any
agreements relating to Pledged Stock, and (iii) the exercise by the Lender of
any of its rights hereunder shall not release Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

 

4



--------------------------------------------------------------------------------

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

4.1 Delivery Requirements.

With respect to any Certificated Securities included in the Collateral, Grantor
shall deliver to the Lender the Security Certificates evidencing such
Certificated Securities duly indorsed by an effective indorsement (within the
meaning of Section 8-107 of the UCC), or accompanied by share transfer powers or
other instruments of transfer duly endorsed by such an effective endorsement, in
each case, to the Lender or in blank; provided that, with respect to the share
certificates evidencing Pledged Stock in the Bank, Grantor shall deliver to
Lender such share certificates evidencing the Equity Interests of Bank along
with stock powers related thereto executed in blank (and a supplement to
Schedule 5.2 hereto) no later than ninety (90) days following the Effective
Date.

4.2 Control Requirements.

With respect to any Uncertificated Security included in the Collateral (other
than any Uncertificated Securities credited to a Securities Account), Grantor
shall cause the issuer of such Uncertificated Security to notify the Lender of
any Uncertificated Security included in the Collateral. Upon the request of the
Lender, the Grantor shall enter into an agreement with the Lender and such
issuer, such agreement to be in form and substance reasonably satisfactory to
the Lender, pursuant to which such issuer agrees to comply with the Lender’s
instructions with respect to such Uncertificated Security without further
consent by Grantor.

4.3 Timing and Notice. Other than as provided in Section 4.1 above, with respect
to any Collateral in existence on the Effective Date, Grantor shall comply with
the requirements of Section 4 on the date hereof and, with respect to any
Collateral hereafter owned or acquired, Grantor shall comply with such
requirements within 30 (thirty) days of Grantor acquiring rights therein.
Grantor shall promptly inform the Lender of its acquisition of any Collateral
for which any action is required by Section 4 hereof.

SECTION 5. REPRESENTATIONS AND WARRANTIES. Grantor hereby represents and
warrants, on the Effective Date and on each date an Advance is made (including
the initial Advance), that:

5.1 Grantor Information and Status.

(a) Schedule 5.1(A) and (B) sets forth, as of the Effective Date, under the
appropriate headings: (1) the full legal name of Grantor, (2) all trade names or
other names under which Grantor currently conducts business, (3) the type of
organization of Grantor, (4) the jurisdiction of organization of Grantor,
(5) its organizational identification number, if any, and (6) the jurisdiction
where the chief executive office or its principal place of business is located.

(b) Except as contemplated by the Vantage Merger and except as provided on
Schedule 5.1(C), it has not changed its name, jurisdiction of organization or
its corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) and has not done business under any other name, in
each case, within the past five (5) years;

(c) it has been duly organized and is validly existing as an entity of the type
as set forth opposite its name on Schedule 5.1(A) solely under the laws of the
jurisdiction as set forth opposite its name on Schedule 5.1(A) and remains duly
existing as such; provided, however, Borrower’s jurisdiction of organization
shall have changed to North Carolina as of the Effective Time as a result of the
Vantage Merger. It has not filed any certificates of dissolution or liquidation,
any certificates of domestication, transfer or continuance in any other
jurisdiction; and

(d) Grantor is not a “transmitting utility” (as defined in Section 9-102(a)(80)
of the UCC).

 

5



--------------------------------------------------------------------------------

5.2 Collateral Identification, Special Collateral.

(a) Schedule 5.2 sets forth as of the Effective Date under the appropriate
headings all of Grantor’s Pledged Stock;

(b) none of the Collateral constitutes, or is the Proceeds of, (1) Farm
Products, (2) As-Extracted Collateral, (3) Manufactured Homes, (4) timber to be
cut, or (5) aircraft, aircraft engines, satellites, ships or railroad rolling
stock; and

(c) all information supplied by Grantor with respect to any of the Collateral
(in each case taken as a whole with respect to any particular Collateral) is
accurate and complete in all material respects.

5.3 Ownership of Collateral and Absence of Other Liens.

It has full legal and beneficial ownership of all of the Collateral purported to
be owned by it or otherwise has the rights it purports to have in each item of
Collateral and, as to all Collateral whether now existing or hereafter acquired,
developed or created (including by way of lease or license), will continue to
own or have such rights in each item of the Collateral (except as otherwise
permitted by the Loan Agreement), in each case free and clear of any and all
Liens, rights or claims of all other Persons, including, without limitation,
liens arising as a result of Grantor becoming bound (as a result of merger or
otherwise) as debtor under a security agreement entered into by another Person,
other than any Permitted Liens. All Collateral is genuine and in all respects
what it purports to be.

5.4 Status of Security Interest.

(a) upon the filing of financing statements naming Grantor as “debtor” and the
Lender as “secured party” and describing the Collateral in the filing offices
set forth opposite Grantor’s name on Schedule 5.4 hereof (as such schedule may
be amended or supplemented from time to time), the security interest of the
Lender in all Collateral that can be perfected by the filing of a financing
statement under the Uniform Commercial Code as in effect in any jurisdiction
will constitute a valid, perfected, first priority Lien subject to any Permitted
Liens with respect to Collateral. Each agreement purporting to give the Lender
Control over any Collateral is effective to establish the Lender’s Control of
the Collateral subject thereto. No security agreement, financing statement,
equivalent security or lien instrument, or continuation statement listing
Grantor as debtor covering all or any part of the Collateral is on file or of
record in any jurisdiction, except such as may have been filed for the benefit
of the Lender or made by the Grantor pursuant to this Agreement or the Loan
Agreement; and

(b) no authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other Person
is required for either (i) the pledge or grant by Grantor of the Liens purported
to be created in favor of the Lender hereunder or (ii) the exercise by Lender of
any rights or remedies in respect of any Collateral (whether specifically
granted or created hereunder or created or provided for by applicable law),
except (A) for the filings contemplated by clause (a) above, (B) those that have
been obtained prior to the date of determination and (C) as may be required, in
connection with the disposition of any Investment Related Property, by laws
generally affecting the offering and sale of Securities.

5.5 Recourse. This Agreement is made with full recourse to the Grantor and
pursuant to and upon all the warranties, representations, covenants, and
agreements on the part of the Grantor contained herein, in the Loan Agreement
and otherwise in writing in connection herewith or therewith.

 

6



--------------------------------------------------------------------------------

5.6 Pledged Stock, Investment Related Property.

(a) it is the record and beneficial owner of the Pledged Stock free of all
Liens, rights or claims of other Persons and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Stock;

(b) no consent of any Person including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary is necessary in connection with the creation, perfection or
first priority status of the security interest of the Lender in any Pledged
Stock or the exercise by the Lender of the voting or other rights provided for
in this Agreement or the exercise of remedies in respect thereof except such as
have been obtained.

SECTION 6. COVENANTS AND AGREEMENTS.

Grantor hereby covenants and agrees that:

6.1 Grantor Information and Status.

(a) Without limiting any prohibitions or restrictions on mergers or other
transactions set forth in the Loan Agreement, except as contemplated by the
Vantage Merger, it shall not change Grantor’s name, identity, corporate
structure (e.g. by merger, consolidation, change in corporate form or
otherwise), principal place of business, chief executive office, organizational
identification number, type of organization or jurisdiction of organization
unless it shall have (a) notified the Lender in writing at least ten (10) days
prior to any such change or establishment, identifying such new proposed name,
identity, corporate structure, principal place of business, chief executive
office, or jurisdiction of organization and providing such other information in
connection therewith as the Lender may reasonably request and (b) taken all
actions necessary to maintain the continuous validity, perfection and the same
or better priority of the Lender’s security interest in the Collateral granted
or intended to be granted and agreed to hereby, which in the case of any merger
or other change in corporate structure shall include, without limitation,
executing and delivering to the Lender a completed Pledge Supplement together
with all Supplements to Schedules thereto, upon completion of such merger or
other change in corporate structure confirming the grant of the security
interest hereunder.

6.2 Ownership of Collateral and Absence of Other Liens.

(a) Grantor (i) shall fully perform all of its duties under and in connection
with each transaction to which any Collateral relates, (ii) shall promptly
notify Lender about any change in any fact or circumstances represented or
warranted by Grantor about any Collateral that constitutes a Material Adverse
Change, (iii) shall promptly notify Lender of any claim, action, or proceeding
affecting title to any Collateral or the Lender’s security interest and, at
Lender’s request and Grantor’s expense, appear in and defend that action or
proceeding, (iv) shall hold in trust for Lender all Collateral not delivered to
Lender (without excusing any failure to deliver Loan Documents to Lender or
other party designated by Lender as required by the Loan Documents) and mark
that Collateral on Grantor’s records that it is subject to the Lender’s security
interest (but the failure to do so does not impair the security interest or its
priority).

(b) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and Grantor shall defend the Collateral
against all Persons at any time reasonably claiming any interest therein;

 

7



--------------------------------------------------------------------------------

(c) upon Grantor or any officer of Grantor obtaining knowledge thereof, it shall
promptly notify the Lender in writing of any event that could reasonably be
expected to materially diminish the value of the Collateral or any portion
thereof, the ability of Grantor or the Lender to dispose of the Collateral or
any portion thereof, or the rights and remedies of the Lender in relation
thereto, including, without limitation, the levy of any legal process against
the Collateral or any portion thereof; and

(d) it shall not sell, transfer or assign (by operation of law or otherwise) or
exclusively license to another Person any Collateral except as otherwise
permitted by the Loan Agreement.

6.3 Status of Security Interest.

(a) Grantor shall maintain the security interest of the Lender hereunder in all
Collateral as valid, perfected, first priority Liens (subject to Permitted
Liens).

(b) Notwithstanding the foregoing, Grantor shall not be required to take any
action to perfect any Collateral to the extent that the Grantor, in consultation
with the Lender, reasonably determines that the cost of perfecting a security
interest in such Collateral exceeds the practical benefit thereof to the Lender.

6.4 Pledged Stock, Investment Related Property.

(a) except as provided in the next sentence, in the event Grantor receives any
dividends, interest or distributions on any Pledged Stock or other Investment
Related Property upon the merger, consolidation, liquidation or dissolution of
any issuer of any Pledged Stock or Investment Related Property, then (a) such
dividends, interest or distributions and securities or other property shall be
included in the definition of Collateral without further action and (b) Grantor
shall promptly take all steps, if any, necessary to ensure the validity,
perfection, priority and, if applicable, control of the Lender over such
Investment Related Property and pending any such action Grantor shall be deemed
to hold such dividends, interest, distributions, securities or other property in
trust for the benefit of the Lender and shall segregate such dividends,
distributions, securities or other property from all other property of Grantor.
Notwithstanding the foregoing, so long as no Event of Default shall have
occurred and be continuing, the Lender authorizes Grantor to retain all cash
dividends and distributions paid by the issuer of Pledged Stock or other
Investment Related Property and all scheduled payments of interest;

(b) Voting.

(i) So long as no Event of Default shall have occurred and be continuing, except
as otherwise provided under the covenants and agreements relating to Investment
Related Property in this Agreement or in the Loan Agreement, Grantor shall be
entitled to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Investment Related Property or any part
thereof for any purpose not inconsistent with the terms of this Agreement or the
Loan Agreement; and

(ii) Upon the occurrence and during the continuation of an Event of Default:

 

  (1) all rights of Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall upon notice from the Lender cease and all such rights
shall thereupon become vested in the Lender who shall thereupon have the sole
right to exercise such voting and other consensual rights; and

 

8



--------------------------------------------------------------------------------

  (2) in order to permit the Lender to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder:
(x) Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Lender all proxies, dividend payment orders and other
instruments as the Lender may from time to time reasonably request and
(y) Grantor acknowledges that the Lender may utilize the power of attorney set
forth in Section 8.1.

6.5 Delivery of Share Certificates for VantageSouth Bank. No later than ninety
(90) days following the Effective Date, Grantor shall (i) deliver to Lender
share certificates evidencing the Equity Interests of VantageSouth Bank along
with stock powers related thereto executed in blank and (ii) deliver to Lender
an updated Schedule 5.2 to include reference to the Equity Interests of
VantageSouth Bank.

SECTION 7. FURTHER ASSURANCES; ADDITIONAL GRANTORS.

7.1 Further Assurances.

(a) Grantor agrees that from time to time, at the expense of Grantor, that it
shall promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary, or that the Lender may
reasonably request, in order to create and/or maintain the validity, perfection
or priority of and protect any security interest granted or purported to be
granted hereby or to enable the Lender to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.

(b) Grantor hereby authorizes the Lender to file a Record or Records, including,
without limitation, financing or continuation statements and amendments and
supplements to any of the foregoing, in any jurisdictions and with any filing
offices as the Lender may determine, in its sole discretion, are necessary to
perfect or otherwise protect the security interest granted to the Lender herein.
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description that describes the
Collateral in any other manner as the Lender may determine, in its sole
discretion, is necessary to ensure the perfection of the security interest in
the Collateral granted to the Lender herein.

7.2 Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Pledge Supplement. Upon delivery of any
such Pledge Supplement to the Lender, notice of which is hereby waived by
Grantor, each Additional Grantor shall be a Grantor and shall be as fully a
party hereto as if Additional Grantor were an original signatory hereto. Grantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of Lender not to cause any Subsidiary of Borrower to become an
Additional Grantor hereunder. This Agreement shall be fully effective as to any
Grantor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Grantor hereunder.

 

9



--------------------------------------------------------------------------------

SECTION 8. LENDER APPOINTED ATTORNEY-IN-FACT.

8.1 Power of Attorney. Grantor hereby irrevocably appoints the Lender (such
appointment being coupled with an interest) as Grantor’s attorney-in-fact, with
full authority in the place and stead of Grantor and in the name of Grantor, the
Lender or otherwise, from time to time in the Lender’s discretion to take any
action and to execute any instrument that the Lender may deem reasonably
necessary to accomplish the purposes of this Agreement, including, without
limitation, the following:

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by Grantor pursuant to the
Loan Agreement;

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the Lender
may deem necessary or desirable for the collection of any of the Collateral or
otherwise to enforce the rights of the Lender with respect to any of the
Collateral;

(e) to prepare and file any UCC financing statements against Grantor as debtor;

(f) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be reasonably determined by the Lender, any such payments made by the Lender to
become obligations of Grantor to the Lender, due and payable immediately upon
demand; and

(g) upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Lender were the absolute owner thereof for all purposes, and to
do, at the Lender’s option and Grantor’s expense, at any time or from time to
time, all acts and things that the Lender deems reasonably necessary to protect
and preserve the Collateral and the Lender’s security interest therein in order
to effect the intent of this Agreement, all as fully and effectively as Grantor
might do.

8.2 No Duty on the Part of Lender. The powers conferred on the Lender hereunder
are solely to protect its interest in the Collateral and shall not impose any
duty upon the Lender to exercise any such powers. The Lender shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither the Lender nor any of its officers,
directors, employees or agents shall be responsible to Grantor for any act or
failure to act hereunder, except on account of their own gross negligence bad
faith or willful misconduct.

 

10



--------------------------------------------------------------------------------

SECTION 9. REMEDIES.

9.1 Generally.

(a) If any Event of Default shall have occurred and be continuing, the Lender
may exercise in respect of the Collateral, in addition to all other rights and
remedies provided for herein or otherwise available to it at law or in equity,
all the rights and remedies of the Lender on default under the UCC (whether or
not the UCC applies to the affected Collateral) to collect, enforce or satisfy
any Secured Obligations then owing, whether by acceleration or otherwise, and
also may pursue any of the following separately, successively or simultaneously:

(i) require Grantor to, and Grantor hereby agrees that it shall at its expense
and promptly upon request of the Lender forthwith, assemble all or part of the
Collateral as directed by the Lender and make it available to the Lender at a
place to be designated by the Lender that is reasonably convenient to both
parties;

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store the Collateral or
otherwise prepare the Collateral for disposition in any manner to the extent the
Lender deems appropriate; and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Lender’s offices or elsewhere, for cash, on credit or for
future delivery, at such time or times and at such price or prices and upon such
other terms as the Lender may deem commercially reasonable.

(b) The Lender may be the purchaser of any or all of the Collateral at any
public or private (to the extent the portion of the Collateral being privately
sold is of a kind that is customarily sold on a recognized market or the subject
of widely distributed standard price quotations) sale in accordance with the UCC
and the Lender shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale made in accordance with the UCC, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price for any Collateral payable by the Lender at such sale. Each purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on the part of Grantor, and Grantor hereby waives (to the extent permitted
by applicable law) all rights of redemption, stay and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten (10) days’ notice to Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Lender shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Lender may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
Grantor agrees that it would not be commercially unreasonable for the Lender to
dispose of the Collateral or any portion thereof by using Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets. Grantor hereby waives any claims against the Lender arising
by reason of the fact that the price at which any Collateral may have been sold
at such a private sale was less than the price which might have been obtained at
a public sale, even if the Lender accepts the first offer received and does not
offer such Collateral to more than one offeree. If the proceeds of any sale or
other disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantor shall be liable for the deficiency and the fees of any
attorneys employed by the Lender to collect such deficiency. Grantor further
agrees that a breach of any of the covenants contained in this Section will
cause

 

11



--------------------------------------------------------------------------------

irreparable injury to the Lender, that the Lender has no adequate remedy at law
in respect of such breach and, as a consequence, that each and every covenant
contained in this Section shall be specifically enforceable against Grantor, and
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no default
has occurred giving rise to the Secured Obligations becoming due and payable
prior to their stated maturities. Nothing in this Section shall in any way limit
the rights of the Lender hereunder.

(c) The Lender may sell the Collateral without giving any warranties as to the
Collateral. The Lender may specifically disclaim or modify any warranties of
title or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

(d) The Lender shall have no obligation to marshal any of the Collateral.

9.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Lender in the event that an Event of
Default shall have occurred and not otherwise been waived, and the maturity of
the Obligations shall have been accelerated pursuant to Section 16.1 of the Loan
Agreement and in respect of any sale of, any collection from, or other
realization upon all or any part of the Collateral shall be applied in full or
in part by the Lender against, the Secured Obligations in the following order of
priority: first, to the payment of all costs and expenses of such sale,
collection or other realization, including reasonable compensation to the Lender
and its agents and counsel, and all other expenses, liabilities and advances
made or incurred by the Lender in connection therewith, and all amounts for
which the Lender is entitled to indemnification hereunder and all advances made
by the Lender hereunder for the account of the Grantor, and to the payment of
all costs and expenses paid or incurred by the Lender in connection with the
exercise of any right or remedy hereunder or under the Loan Agreement, all in
accordance with the terms hereof or thereof; second, to the extent of any excess
of such proceeds, to the payment of all other Secured Obligations; and third, to
the extent of any excess of such proceeds, to the payment to or upon the order
of the Grantor or to whosoever may be lawfully entitled to receive the same or
as a court of competent jurisdiction may direct.

9.3 Investment Related Property. Grantor recognizes that, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws, the Lender may be compelled, with respect to any sale of all or any part
of the Investment Related Property conducted without prior registration or
qualification of such Investment Related Property under the Securities Act
and/or such state securities laws, to limit purchasers to those who will agree,
among other things, to acquire the Investment Related Property for their own
account, for investment and not with a view to the distribution or resale
thereof. Grantor acknowledges that any such private sale may be at prices and on
terms less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Lender shall have no obligation
to engage in public sales and no obligation to delay the sale of any Investment
Related Property for the period of time necessary to permit the issuer thereof
to register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it. If the Lender determines to exercise
its right to sell any or all of the Investment Related Property, upon written
request, Grantor shall and shall cause each issuer of any Pledged Stock to be
sold hereunder, each partnership and each limited liability company from time to
time to furnish to the Lender all such information as the Lender may request in
order to determine the number and nature of interest, shares or other
instruments included in the Investment Related Property which may be sold by the
Lender in exempt transactions under the Securities Act and the rules and
regulations of the Securities and Exchange Commission thereunder, as the same
are from time to time in effect.

 

12



--------------------------------------------------------------------------------

9.4 Cash Proceeds. If any Event of Default shall have occurred and be
continuing, all proceeds of any Collateral received by Grantor consisting of
cash, checks and other near-cash items (collectively, “Cash Proceeds”) shall be
held by Grantor in trust for the Lender, segregated from other funds of Grantor,
and shall, upon the exercise of remedies by the Lender, be turned over to the
Lender in the exact form received by Grantor (duly indorsed by such Grantor to
the Lender, if required) and held by the Lender in the Collateral Account. Any
Cash Proceeds received by the Lender (whether from a Grantor or otherwise) may,
in the sole discretion of the Lender, (A) be held by the Collateral as
collateral security for the Secured Obligations (whether matured or unmatured)
and/or (B) then or at any time thereafter may be applied by the Lender against
the Secured Obligations then due and owing.

SECTION 10. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations (other than contingent obligations that expressly survive the
termination of the Loan Agreement), be binding upon Grantor, its successors and
assigns, and inure, together with the rights and remedies of the Lender
hereunder, to the benefit of the Lender and its successors, transferees and
assigns. Without limiting the generality of the foregoing, but subject to the
terms of the Loan Agreement, Lender may assign or otherwise transfer any Loans
held by it to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to Lender herein or
otherwise. Upon the payment in full of all Secured Obligations (other than
contingent obligations that expressly survive the termination of the Loan
Agreement), the security interest granted hereby shall automatically terminate
hereunder and of record and all rights to the Collateral shall revert to the
Grantor. Upon any such termination the Lender shall, at the Grantor’s expense,
execute and deliver to the Grantor or otherwise authorize the filing of such
documents as the Grantor shall reasonably request, including financing statement
amendments to evidence such termination. Upon any disposition of property
permitted by the Loan Agreement, the Liens granted herein shall be deemed to be
automatically released and such property shall automatically revert to the
Grantor with no further action on the part of any Person. The Lender shall, at
the Grantor’s expense, execute and deliver or otherwise authorize the filing of
such documents as Grantor shall reasonably request, in form and substance
reasonably satisfactory to the Lender, including financing statement amendments
to evidence such release.

SECTION 11. STANDARD OF CARE; LENDER MAY PERFORM.

The powers conferred on the Lender hereunder are solely to protect its interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Lender shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral. The Lender shall be deemed to have
exercised reasonable care in the custody and preservation of Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Lender accords its own property. Neither the Lender nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of Grantor or otherwise. If Grantor fails to perform
any agreement contained herein, the Lender may itself perform, or cause
performance of, such agreement, and the expenses of the Lender incurred in
connection therewith shall be payable by Grantor under Section 7.5 of the Loan
Agreement.

 

13



--------------------------------------------------------------------------------

SECTION 12. MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 17.16 of the Loan Agreement. No failure or delay on
the part of the Lender in the exercise of any power, right or privilege
hereunder or under any other Loan Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. All rights and remedies existing under this Agreement and the other
Loan Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists. This Agreement shall be binding upon and inure to the benefit
of the Lender and the Grantor and their respective successors and assigns.
Grantor shall not, without the prior written consent of the Lender given in
accordance with the Loan Agreement, assign any right, duty or obligation
hereunder; provided, however, the foregoing shall not be construed to require
the Lender’s consent to the Vantage Merger. This Agreement and the other Loan
Documents embody the entire agreement and understanding between the Grantor and
the Lender and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof. Accordingly, the Loan
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

Irrespective of the place of execution and/or delivery, this Agreement shall be
governed by, and shall be construed in accordance with, the laws of the State of
Texas.

THE PROVISIONS OF THE LOAN AGREEMENT UNDER THE HEADINGS “JURISDICTION” AND
“WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS REFERENCE AND SUCH
INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE LOAN AGREEMENT.

[Signature page follows.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor and the Lender have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

VANTAGESOUTH BANCSHARES, INC. By: /s/ Terry S. Earley                     Name:
Terry S. Earley Title: Executive Vice President and Chief Financial Officer

NEXBANK SSB,

as Lender

By: /s/ Matt Siekielski                     Name: Matt Siekielski Title: Chief
Operating Officer

[Signature Page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 5.1

TO PLEDGE AND SECURITY AGREEMENT

GENERAL

INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Principal Place of Business and Organizational Identification
Number of Grantor:

 

Full Legal Name

   Type of
Organization    Jurisdiction
of
Organization    Chief Executive
Office/Principal Place of
Business    Organization
I.D. #

VantageSouth Bancshares, Inc.

   Corporation    Delaware    3600 Glenwood Avenue


Suite 300

Raleigh, NC 27612

  

 

(B) Other Names (including any Trade Name or Fictitious Business Name) under
which Grantor currently conducts business:

 

Full Legal Name

  

Trade Name or Fictitious Business Name

VantageSouth Bancshares, Inc.    None

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Principal Place of Business and Corporate Structure within past five (5) years:

 

Grantor

  

Date of Change

  

Description of Change

Crescent Financial Corporation    Nov. 15, 2011    Merger of Crescent Financial
Corporation with and into Crescent Financial Bancshares, Inc. to effect
reorganization from a North Carolina corporation to a Delaware corporation
Crescent Financial Bancshares, Inc.    March 2012   

Relocation of Chief Executive Office and Principal Place of Business from

1005 High House Road, Cary, NC to

3600 Glenwood Avenue, Raleigh, NC

Crescent Financial Bancshares, Inc.    July 22, 2013    Change of corporate name
to VantageSouth Bancshares, Inc.

 

16



--------------------------------------------------------------------------------

SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

I. INVESTMENT RELATED PROPERTY

 

(A) Pledged Stock:

 

Grantor

   Stock
Issuer      Class
of
Stock      Certificated
(Y/N)      Stock
Cert.
No.      Par
Value      No. of
Pledged
Stock      %
of
Outstanding
Stock of the
Stock Issuer  

VantageSouth Bancshares, Inc.

     VantageSouth Bank         Common         Y         TBD       $ 5.00/share
        TBD         100 % 

 

17



--------------------------------------------------------------------------------

SCHEDULE 5.4 TO

PLEDGE SECURITY AGREEMENT

FINANCING STATEMENTS:

 

Grantor

  

Filing Jurisdiction(s)

VantageSouth Bancshares, Inc.    Delaware Secretary of State

 

18